Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 1 of 46                                      PageID #: 1655




                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF MAINE

                                         :
SECURITIES AND EXCHANGE COMMISSION, :
                                         :                                CIVIL ACTION
                        Plaintiff        :
                                         :                                Case No.: 2:18-139-JBL
     v.                                  :
                                         :
MICHAEL A. LIBERTY, et.al.,              :
                                         :
                        Defendants       :
                                         :
     and                                 :
                                         :
XANADU PARTNERS, LLC,                    :
                                         :
                        Relief Defendant :
                                         :

     MOTION AND INCORPORATED MEMORANDUM OF LAW UNDER RULE 11,
     FED. R. CIV. P. OF DEFENDANT GEORGE J. MARCUS FOR IMPOSITION OF
    SANCTIONS UPON PLAINTIFF, SECURITIES AND EXCHANGE COMMISSION,
                              AND ITS ATTORNEYS

         NOW COMES the Defendant, George J. Marcus, by and through undersigned counsel,

and moves under Rule 11, Fed. R. Civ. P.,1 for the imposition of sanctions upon the Plaintiff and

its attorneys by reason of their failure to comply with the truthfulness and candor requirements of

that Rule, and for the further reasons set forth herein. 2


1
  Pursuant to Fed. R. Civ. P.11, Defendant Marcus served this Motion and Incorporated Memorandum of Law on
Plaintiff’s counsel on September 22, 2020. Mr. Marcus’s counsel and the Plaintiff’s counsel subsequently discussed
the motion by telephone and email. On October 13, 2020, Plaintiff’s counsel wrote to Mr. Marcus’s counsel stating
that the Plaintiff did not see the need to withdraw or correct any allegations in the Complaint, providing the
Plaintiff’s reasons for that position as to four categories of the numerous allegations questioned by Mr. Marcus, and
contending that this Motion should not be filed. Having carefully reviewed those explanations, and in keeping with
Mr. Marcus’s own duty of candor to the Court and duties of counsel under Rule 11, in this Motion, Mr. Marcus will
briefly note his responses regarding the issues that Plaintiff has addressed, in order to demonstrate that this Motion is
filed in good faith after consideration of matters addressed by Plaintiff in the 21-day period preceding this filing.
2
  Mr. Marcus is aware that this Memorandum of Law exceeds the page limits of Local Rule 7(d). However,
Mr. Marcus respectfully requests that, pursuant to Rule 1(a) of the Local Rules of the District of Maine, that the
Court consider the following reasons for the length of this Motion and accept the same. First, the Complaint filed by
the Plaintiff contains 155 separate paragraphs, many with subparts, spanning some 65 pages. Twenty-two
allegations are specific to Mr. Marcus [ECF No. 82, at 14, n. 6] and 49 allegations in the Complaint’s Statement of
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 2 of 46                                       PageID #: 1656




                                                INTRODUCTION

         Following up on the sanctions request in Mr. Marcus’s Motion for Judgment on the

Pleadings [ECF 82] (the “Rule 12(c) Motion” or “Mot.”), this Motion is made pursuant to Rule

11(c)(1), Fed. R. Civ. P. As the Memorandum of Law and Exhibits 3 supporting the Rule 12(c)

Motion demonstrate, the Complaint’s claims against Mr. Marcus are factually unfounded and

contradicted in all material respects by the documents underlying and referred to in the

Complaint, documents that the SEC possessed, and presumably read, when it filed the

Complaint. And, of course, there is one other inevitable presumption: the SEC concealed these

documents from the Court because they entirely undermined its case. Further, it cannot be

denied that the SEC had opened an investigation of the matters described in the Complaint not

fewer than six years before it filed the Complaint. As such, its consistent misrepresentation of

the facts of the case – misrepresented facts refuted by the content of the very documents cited by

the SEC (but not disclosed to the Court) – can only be described as knowing, intentional, and

motivated by deception, in pursuit of overzealous regulatory zeal. This conduct violates the



Facts mention Mr. Marcus. [ECF NO. 82, at 15, n. 8]. Virtually all of the material allegations specifically referring
to Mr. Marcus, or mentioning Mr. Marcus are the subject of this Motion. These numerous allegations of the
Plaintiff required substantial additional pages in order to address the Rule 11 implications of those allegations.
Second, for the convenience of the Court and the parties, and to avoid the need for the Court and parties continually
to cross-reference this Motion and Memorandum against the Complaint, this Memorandum of Law specifically
describes and quotes from the Complaint the allegations that Mr. Marcus challenges under Rule 11, on a paragraph
by paragraph basis, followed by the reasons each such allegation fails to satisfy Rule 11. While referring to the
allegation of the Complaint, rather than repeating it, would have saved pages, it would have made it difficult for the
Court and parties to read this Memorandum of Law. Third, Mr. Marcus and his counsel are not unmindful of the
seriousness of this Motion and Memorandum of Law. Detailing the challenged allegations and following each
allegation with specific reasons for the Rule 11 challenge does not prejudice the Plaintiff, but, rather, permits the
Plaintiff to frame more specific arguments as to why the challenged allegations satisfy Rule 11 and will assist the
Court in ruling on the challenged allegations. Fourth, Local Rule 1(a) authorizes the Court to “relax these rules in
exceptional circumstances when justice so requires.” This Rule 11 Motion is just such an exceptional circumstance,
and justice to all the parties requires that the challenged allegations, and the bases for the Rule 11 challenges, be set
forth in full.
3
  Reference is made to the exhibits filed with the Court in support of the Rule 12(c) Motion [ECF Nos. 82-85].
Those exhibits are separately referred to as “Ex______.” and, with the Index to those exhibits, are incorporated by
reference in this Motion.


                                                            2
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 3 of 46                     PageID #: 1657




SEC’s own Enforcement Manual (see § 1.4.1 Mission Statement; “values integral” to SEC’s

mission are “Integrity: acting honestly, forthrightly and impartially in every aspect of our

work”). The SEC and its attorneys have, in this case, failed to live up to the SEC’s own

standards, and this has harmed Mr. Marcus, the Court, and the public in general. Its conduct can

neither be overlooked nor tolerated.

       “Rule 11 permits a court to impose sanctions on a party or lawyer for advocating a

frivolous position, pursuing an unfounded claim, or filing a lawsuit for some improper purpose.”

CQ Intern. Co., Inc. v. Rochem Intern., Inc., 659 F. 3d 53, 60 (1st Cir. 2011)). Analysis of the

Complaint and the underlying documents referred to therein that contradict virtually every

allegation of the Complaint against Mr. Marcus, shows that the Complaint’s inclusion of

Mr. Marcus as a defendant was wrongful, and likely done for an improper purpose, namely, to

seek leverage against Mr. Marcus’s client, the defendant Michael Liberty. However, this Motion

focuses primarily on the facts and the Plaintiff’s knowing misrepresentation of those facts in the

Complaint. Simply put, the Complaint’s “factual contentions” allegations against Mr. Marcus

lack the required “evidentiary support.” Fed. R. Civ. P. 11(b)(3) (to say the least), and the SEC

knew or should have known that those allegations were false and unfounded and were not in

compliance with Rule 11(b)(3) when it filed the Complaint.

       The SEC’s false factual allegations against Mr. Marcus could not have resulted from the

SEC’s lack of information, or even any lack of opportunity to obtain information. No allegations

are specifically so qualified pursuant to Fed. R. Civ. P. 11(b)(3). The SEC had begun

investigating the securities offerings that were the subject of the Complaint by no later than

2012. See Ex. 7. The Complaint was filed in March of 2018. Subpoenae were issued by

February of 2016. See Ex. 13. Mr. Liberty’s accountant was subpoenaed in April of 2016. See


                                                 3
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 4 of 46                      PageID #: 1658




Ex. 14. As the Rule 12(c) Motion states, the only plausible inference is that the Complaint

deliberately, or at least recklessly, mischaracterized Mr. Marcus’s role in the challenged

transactions.

       In a meeting with SEC counsel in July 2019, Mr. Marcus’s counsel identified many of the

Complaint’s factually incorrect allegations concerning Mr. Marcus. Since then, and after

substantial review of additional documents produced to the SEC in its pre-filing investigation,

numerous other significant falsehoods in the Complaint have surfaced. Some are clear factual

untruths, about which the SEC knew or should have known before filing the Complaint. In many

other places, the Complaint seeks the unwarranted drawing of culpable inferences based on

alleged facts that are untruthful and known to be so. In sum, the Complaint is false and seriously

and culpably misleading as to Mr. Marcus, both as to the general impression the Complaint seeks

to create of Mr. Marcus’s role in the challenged Offerings, and in the particulars of that role.

       One clear and overarching example of the Complaint’s distortion of Mr. Marcus’s role is

the conspicuous omission of the substantial roles played by numerous securities lawyers and law

firms in the challenged securities offerings – Morse, Brown-Barnes Pendleton; Lowndes

Drosdick; Brownstein Hyatt. These law firms are widely known to have substantial and

distinguished practices in securities law, at least Lowndes Drosdick and Brownstein Hyatt were

clearly identified as Issuer counsel in various securities offerings for which the SEC had all

relevant documentation, and the SEC knew, or should have known all of this. The SEC’s

knowing failure to recognize and acknowledge the role of these securities lawyers for the Issuers,

when combined with its knowing misrepresentations of the content of material documents, can

only be explained by its desire to create the false impression that (i) the Offerings were

deceptive, (ii) Mr. Marcus played a central securities lawyer role in those Offerings, (iii)



                                                  4
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 5 of 46                                     PageID #: 1659




Mr. Marcus was responsible for the alleged violations of the securities laws and regulations, and

(iv) Mr. Marcus was a major player in the alleged “scheme.” (As our Rule 12(c) Motion

demonstrates, no “scheme” existed anyway.) The truth of the matter, evident from the

documents the SEC had and cited, but chose not to reveal to the Court, is that Mr. Marcus never

acted or purported to act as securities counsel – other, highly qualified securities counsel did that

work, and Mr. Marcus relied on them.4 Mr. Marcus advised Mr. Liberty and Mr. Liberty’s

affiliates, the Issuers, on corporate matters.

         A second overarching example of the Complaint’s misrepresentation of Mr. Marcus’s

role and the nature of the securities offerings in question is the mischaracterization of the

investment by a “large institutional investor.” Cplt. ¶¶ 120-121. Carefully avoiding disclosing

the identity of that investor, the SEC nevertheless knew who it was because the identity of the

investor was revealed in the documents to which the SEC referred: Wellington Management

Company, the largest private investment company in the world. Wellington’s huge investment

in Mozido, which massively increased Mozido’s valuation to the benefit of all investors in the

securities offerings in question, showed that no “scheme” whatsoever was afoot, and certainly

not one involving Mr. Marcus. The SEC knew all of this, knew that the Wellington investment

redounded to the benefit of all investors, and yet made allegations squarely contrary to the

documentary record concerning the Wellington investment.




4
 The Plaintiff misconstrues this, and other references in this Motion to securities counsel, as an “advice of counsel”
defense that Plaintiff claims is unsupported because Mr. Marcus has not demonstrated any reliance on such advice.
Mr. Marcus is not making such a defense. He is not “relying” on any advice of these other attorneys. He is stating a
different fact, a fact known to the SEC and misrepresented in the Complaint: these other securities attorneys, not
Mr. Marcus, were retained to provide advice and counsel regarding the numerous securities offerings in question
and to prepare the applicable documentation. The Plaintiff was fully knowledgeable of the fact that Mr. Marcus was
not responsible for documents the Plaintiff finds false or misleading, which in turn supports the lack of scienter that
Mr. Marcus contends was known to the Plaintiff before it filed the Complaint. All are Rule 11 issues.

                                                          5
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 6 of 46                      PageID #: 1660




       Wellington’s intensive due diligence, followed by substantial cash investment in Mozido,

about which the SEC was fully aware, belies the Complaint’s theories that anything was amiss

with Mozido and prior fundraising. The documentation of Wellington’s investment shows the

knowing falsity of the Complaint’s allegation that the Wellington investment somehow cheated

other investors and that Mr. Marcus was complicit in that cheating. The Wellington investment,

not to mention the roster of prominent law firms involved in that investment – Mintz Levin of

Boston, Wilson Sonsini of Washington, D.C. and others – gave Mr. Marcus and every other

person involved in Mozido sound reason to believe that nothing at all was amiss; indeed, that

things were going very well for Mozido and its investors. The Wellington transactions (one in

November of 2013, and a second in October of 2014), completely validated the investment

propositions for which the investors signed up and were an enormous boon to the investors.

There is no reasonable doubt about this. The SEC could not possibly have misinterpreted this –

no knowledgeable investment professional could have done so. There is only one plausible

explanation for the SEC’s conduct – a desire to deceive the Court. Making matters worse, in

service of this intent to deceive, the Complaint seriously and knowingly misrepresents the

structure and impact of the Wellington transaction, as revealed by the very documents to which

the SEC refers. See Mot. at 12-14.

       A third clear example of the SEC’s duplicity is its recitation of snippets of an email

exchange between Mr. Marcus and Richard Braddock, Mozido’s Executive Chairman, on

January 3 and 6, 2013. (See ECF # 1, ¶¶ 116-118). The SEC recites these snippets in support of

allegations that Mr. Marcus was aware that his client’s fundraising program was actually a

fraudulent scheme and failed to take any action to stop it. In its typically deceptive fashion, the




                                                 6
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 7 of 46                    PageID #: 1661




SEC omits Mr. Marcus’s response to Mr. Braddock’s claims. That response, which included the

following, shows exactly the opposite of the SEC’s contentions:

       I have advised Michael [Liberty] on the corporate side – i.e. his entities and the
       documentation, while Brownstein Hyatt, a major law firm in Denver, has advised
       Michael on the securities side. The Brownstein firm and I are satisfied that what Michael
       is doing is entirely legal. At my instigation, we had a conference call among myself, Jeff
       Knetsch of Brownstein, and Layne Deutscher and his partner [Mozido counsel] to answer
       questions and be sure the Mozido legal counsel was up to speed on how Michael
       [Liberty] was raising funds...the upshot of this conference is that while there might be
       some debate about ‘best practices’ – there always is – Michael’s fund raising program has
       been blessed by competent securities counsel and is in compliance with the law.
       Mr. Marcus’s Rule 12(c) Motion itself, which describes the foregoing deceptions and

many others, serves as sufficient notice that the Complaint’s factual contentions had no

evidentiary support when they were alleged, were false, and knowingly false. But, to ensure the

record is clear about just which allegations were factually unfounded and in violation of Rule 11

when they were included in the Complaint, they are detailed below.

     THE COMPLAINT’S ALLEGATIONS WITHOUT EVIDENTIARY SUPPORT
               AND THAT ARE OTHERWISE MISLEADING

       The Rule 12(c) Motion describes in detail the falsity of the Complaint’s allegations in

reference to the documentary record of the case, a documentary record about which the SEC

knew long before filing the Complaint, and then concealed from the Court in making these

allegations. We now know why the SEC concealed the content of the documentary record – it

refutes virtually every allegation of the Complaint, belies the conclusory inferences of

misconduct drawn by the SEC in the Complaint and reveals the SEC’s startling lack of candor.

The Rule 12(c) Motion is incorporated by reference herein in support of this Motion. But SEC

misconduct did not stop with misrepresenting and concealing the documentary record. Based

upon its platform of documentary falsehoods, the Complaint proceeded to make conclusory,

unfounded, and false allegations against Mr. Marcus. Based on no factual record, other than the



                                                 7
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 8 of 46                                   PageID #: 1662




contrived and false record created by the Complaint itself, these conclusory allegations are

equally dishonest and equally violative of Rule 11. We address the Rule 11 violations with

respect to these conclusory and false allegations here 5:


Complaint Para.            Description of Allegation and Inaccuracy

10       Allegation: “proceeds of the scheme” flowed through the IOLTA account of the Maine

         law firm Marcus Clegg and were disbursed to fund Liberty lifestyle, not to Mozido as

         allegedly promised.

         Inaccuracy: As Exhibit 8 shows, the IOLTA record shows that all the funds that came

         into that account from investors did go into Mozido, plus another $3,227,856 from

         sources other than the investors. That is what Mr. Marcus saw, and that flow of funds

         supports no claim of any scienter or any “scheme,” particularly where, as here, the

         transaction documents expressly stated the funds could be used as the Issuer deemed

         appropriate, without stating any requirement for disbursement to Mozido. See Exs.

         1/00013, 00018; 2/00040-44; 3 /00066; 4/00096. The SEC had the controlling

         transaction documents and the IOLTA records. It could (and clearly should) have done

         the arithmetic itself. Perhaps it did, which is even more disturbing. The arithmetic shows

         that the flow of investor funds into the IOLTA account and out to Mozido in the

         Brentwood Offerings was not a “red flag” of any kind for Mr. Marcus. 6


5
  We will deal here only with the allegations that specifically identify or otherwise can be discerned to involve
Mr. Marcus. For example, we will not address generalized allegations such as “Liberty and his accomplices” (Cplt.
¶ 1), “Liberty and his associates” (Cplt. ¶ 2), or the many allegations referring generically to “Defendants.” Of
course, Mr. Marcus was neither an “accomplice” or an “associate” of Mr. Liberty. Rather, as the Complaint
recognizes, Mr. Marcus represented Mr. Liberty and certain “Liberty-affiliated” entities (Cplt. ¶ 18) as a corporate
lawyer in the ordinary course of a lawyer-client relationship, in some but certainly not all legal matters involving
Mr. Liberty and his affiliated entities.
6
  Responding to the challenged “flow of funds from IOLTA” allegations, the Plaintiff has noted what it believes are
mathematical errors in Mr. Marcus’s IOLTA analysis and computations. As Rule 11 and his duty of candor to the
Court require, Mr. Marcus has reviewed the Plaintiff’s position and has concluded that any such errors do not have

                                                         8
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 9 of 46                                    PageID #: 1663




43       Allegation: Mr. Marcus “knew” that the “Mozido Invesco promissory notes, note

         purchase agreements and Liberty’s personal guarantee” “mispresented material facts and

         made material omissions.”

         Inaccuracy: To the contrary, the Mozido Invesco documents expressly disclaim making

         any representation of any material facts, imposing a duty of inquiry on the Accredited

         Investors, a duty each investor accepted by signing the documents. No factual basis

         exists to assert that these transaction documents, replete with disclaimers of any

         representations, full of risk disclosures and representations by investors that they had

         done their own due diligence, misrepresented or omitted anything, or that Mr. Marcus

         knew of any such misrepresentations or omissions. 7 As noted above and as the Rule

         12(c) Motion makes clear, to the extent the alleged misrepresentation or omission deals

         with the use of proceeds from the investments, the underlying documents expressly stated

         that the funds raised could be used for such purposes as the Issuer saw fit, with no

         covenant restricting the use of funds to Mozido only. See Exs. 1/00013, 00018; 2/00040-

         44; 3/00066; 4/00096. In any event, for the investment funds that went into Mr. Marcus’s

         IOLTA account, all of those funds, and more, did go to Mozido. See Ex. 8. The SEC

         knew all of this before making its contrary allegations.


any material impact on the conclusions that must be drawn from an analysis of the IOLTA records. Among other
things, the Plaintiff’s contention that the “dollars out to Mozido” were not the same dollars as the dollars received
from a particular investor makes absolutely no difference. Commingled with other client funds as a matter of legal
requirement, IOLTA funds generated from investor deposits are not “earmarked;” no clients funds are “earmarked.”
Instead, they are accurately accounted for. Simply put, it is pointless to suggest that dollars deposited in the IOLTA
account for an investor have to be “earmarked” in some fashion, and, to avoid fraud, those exact same dollars have
to be the ones disbursed to Mozido – other, not earmarked, dollars just won’t do. Yet this is precisely what Plaintiff
argued in refusing to withdraw or amend any of its allegations on this subject..
7
  Mr. Marcus has, as required, considered the SEC’s contention that disclaimers, integration clauses and anti-
reliance provisions are irrelevant to an SEC civil enforcement action. Mr. Marcus understands that the SEC, unlike
a private plaintiff, is not required to prove reliance, economic loss and loss causation. But the point is that the
documents containing disclaimers, integration clauses and anti-reliance provisions, particularly given the paucity of
allegations of any direct communication with investors, go directly to Mr. Marcus’s understanding of the underlying
transactions, his “scienter,”, and the lack of a good faith basis for alleging intent to defraud.

                                                          9
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 10 of 46                                       PageID #: 1664




 45       Allegation: Mr. Marcus “assist[ed]” lies or concealments by Liberty and Hess concerning

          the Mozido Invesco Offering.

          Inaccuracy: Not a single fact is alleged that supports this conclusory claim of

          “assistance.” No facts in the underlying documentary record or anywhere else show that

          Mr. Marcus either had any role in promoting the Mozido Invesco offering to investors, or

          that he knew about or was otherwise involved in any alleged “lies or concealments.”

 46       Allegation: Mr. Marcus “assist[ed]” misrepresentations and omissions by Hess and

          Liberty “about the valuations of MDO during the Mozido Invesco Offering.”

          Inaccuracy: No facts whatsoever describe the nature, dates, places or any other specifics

          of this supposed “assistance.” No underlying documents show Mr. Marcus providing any

          such “assistance” at all. No facts show that Mr. Marcus played any role in promoting the

          investment. Further, as the Rule 12(c) Motion describes at pp. 8-11, the Complaint’s

          allegation of a “valuation deception” is fundamentally incorrect. The “strike price” for

          exercising a voluntary option8 to convert investor promissory notes into ownership units

          of Mozido was simply a contractual obligation of the issuer to sell at a predetermined

          price, not a representation of the value of the underlying asset. 9 The investor had no

          obligation; rather it had a choice: if the investor considered the option strike price to be


 8
   Mr. Marcus has considered, as Rule 11 requires, the SEC’s contention that Mr. Marcus has mischaracterized the
 securities and ignored that the Convertible Promissory Notes were immediately convertible and did not require
 expiration of the Notes’ 3-year term. That is true – the Notes were immediately convertible – but at the same time,
 unless there is some extraordinary capital event, no rational investor exercises an option with a fixed strike price,
 until near the expiration of the option period. There is no financial incentive to making an early election, yet there is
 considerable financial risk to doing so. In short, the SEC’s observation that the conversion options were exercisable
 anytime within a three year period, not just at the end of the period, is irrelevant and makes no difference to the
 analysis.
 9
   Mr. Marcus has reviewed the SEC’s contention on this “valuation” point, as Rule 11 requires, but remains
 convinced that the Plaintiff’s “valuation deception” claims are unfounded and were known to be so when they were
 made. At bottom, the Complaint’s assertion is that providing a three year conversion option in the Promissory Notes
 constituted a misrepresentation of the value of the security into which the Notes could be converted, as of the date of
 issuance of the Note. That is a contrived valuation claim, and entirely wrong as a matter of economic logic. This
 was known to be so when the allegation was made.

                                                            10
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 11 of 46                      PageID #: 1665




        greater than the value of the Mozido securities offered, the investor could get all of the

        investor’s money back with interest. If the option strike price seemed to be less than the

        value of the Mozido securities, the investor had the right to buy the securities. This was a

        one-way street favoring the investor, not a fraud. The SEC should know better and

        probably does.

 46(a) Allegation: Mr. Marcus had “knowledge” of Hess’s valuation statements to prospective

        investors.

        Inaccuracy: No facts show any such “knowledge” by Mr. Marcus, and no underlying

        documents show that Mr. Marcus was involved in any way, shape or form in Hess’s

        statements to investors. Indeed, the Complaint itself alleges “Liberty directed Hess to

        tout MDO.” Cplt. ¶ 34. Besides, the “valuation deception” premise is incorrect.

 46(a) Allegation: Mr. Marcus “knew that MDO’s Board of Directors had valued the company

        at no more than $16 million at that time.”

        Inaccuracy: as the Motion describes in detail, the “valuation” of Mozido was a very

        different thing from the “valuation” of the conversion option. See Mot. at 8-11.

 49     Allegation: Mr. Marcus “intentionally concealed that [the] transfer of 120 Mozido

        Investments units to Mozido Invesco and any subsequent transfer of those units to the

        Mozido Invesco Investors were void under MDO’s Amended Operating Agreement.”

        Inaccuracy: As the Motion and its Exhibits make clear, the transfer of the 120 Mozido

        Investments Units to Mozido Invesco was made before MDO’s Operating Agreement

        was amended to regulate transfers of that nature. See Ex. 15. This claim of a void

        transfer is plainly factually incorrect, as the SEC knew or should have known from the

        documents it possessed before filing its Complaint.



                                                 11
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 12 of 46                      PageID #: 1666




 50(f)   Allegation: “On September 4, 2012, Marcus wrote to an investor’s representative, ‘it is

         clearly in Mike’s and everyone’s interest to make sure that further equity raises…would

         not be dilutive on a value basis’ and that there was ‘a commonality of interest with Mike

         and every other investor.’” Further, that Mr. Marcus “knew” this statement “was

         misleading, and omitted material information.”

         Inaccuracy: Apparently intended to create the false inference that Mr. Marcus somehow

         misled this investor’s “representative” – John Geismar, an experienced lawyer

         representing a sophisticated and Accredited Investor – this allegation not only insults

         Mr. Geismar but ignores that Mr. Marcus’s communication simply and accurately states

         an economic truth about the difference between value dilution and percentage dilution.

         The SEC knows full well that an investor’s ownership or entitlement to equity in a

         company can be diluted on a percentage basis, but such dilution could nevertheless be

         accompanied by an increase in the total value of the “diluted” ownership. This happens

         when subsequent investors in a company pay a premium for their investment – as

         Wellington did. This allegation also deceptively omits crucial text in Mr. Marcus’s

         communication: “…there is no anti-dilution protection for the sales of equity at a later

         date…To be sure, if further equity has to be raised, it will be dilutive on a percentage

         basis.” See Ex. 18. Omission of crucial text of documents – text that entirely undercuts

         SEC contentions – a constant in the Complaint, reflects the SEC’s pattern of deception in

         trying to conjure claims against Mr. Marcus.

 52      Allegation: Mr. Marcus “knew about Liberty’s financial problems.”

         Inaccuracy: No facts support this allegation. Beyond the lack of factual support, as Ex.

         8 shows, all Mr. Marcus saw was a substantial flow of funds from investors, investments



                                                  12
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 13 of 46                   PageID #: 1667




       from Mozido’s astute and experienced Board members, and strong interest in Mozido

       from many sophisticated blue-chip investors, who came to include Wellington

       Management and Tiger Fund.

 53    Allegation: “During the Mozido Invesco Offering…Marcus did not disclose the prior

       [Keystone] fraud case or the settlement [of that case] in any document or discussion about

       the Keystone case.”

       Inaccuracy: The Complaint fails to allege any facts that would support any duty of

       Mr. Marcus to disclose anything to any investor. Absent such a duty, as to which no facts

       are alleged, Mr. Marcus had no legal requirement to say anything to anyone. Indeed, his

       duties as an attorney required that he refrain from affirmatively disclosing anything to

       non-clients. The Complaint itself shows that Mr. Marcus was not promoting the Mozido

       Invesco Offering, when any such disclosure duty might have been triggered. See, e.g.,

       Cplt. ¶¶ 34 (“Liberty directed Hess to tout MDO, but actually had him sell securities

       issued by the shell companies that Liberty controlled.”); 50 (“Liberty and Hess continued

       to promote Mozido Invesco”); 54 (“Hess and Liberty provided information to potential

       investors…Liberty and Hess solicited and sold to hundreds of potential Mozido Invesco

       Offering investors”).

       Further, the Keystone case, as the SEC surely knew before filing the Complaint in this

       case, was settled with no admission of liability by Mr. Liberty. See Ex. 17. It would

       have been misleading to disclose it as evidence of fraud. Further, the Keystone case and

       settlement was a matter of public record, available to any investor – all of whom

       expressly agreed, as Accredited Investors, that they were relying on their own due

       diligence – with a single Google search. Still further, the subsequent Exchange Offer



                                                13
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 14 of 46                    PageID #: 1668




       (Ex. 7) described the Keystone matter (although not by name,) stating, among other

       things, “the SEC alleged that Mr. Liberty had engaged in violations of the federal

       securities laws” and that “Mr. Liberty settled the action by consent without admitting or

       denying the allegations in the SEC’s complaint…[and] agreed to pay disgorgement and

       pre-judgment interest.”

 53    Allegation: “On June 26, 2012, Marcus wrote to an investor regarding Liberty’s ‘past

       issue with the SEC’ and asserted that the SEC’s allegations were ‘entirely false.’”

       Inaccuracy: Seriously misleading, this allegation seeks to create the inference that

       Mr. Marcus misled an unwitting investor. But the writing described is a cover email

       (referring to the “past issue with the SEC”) and an attached memorandum from

       Mr. Marcus to Rick Braddock, requested by Mr. Liberty, containing the “entirely false”

       phrase. Mr. Braddock was then a highly sophisticated executive and investor. A Google

       search reveals that Mr. Braddock was a founder of the highly successful tech start-up

       “Priceline” (www.priceline.com). He became an investor in Mozido, sat on Mozido’s

       Board of Directors and worked closely with Mr. Liberty. Mr. Braddock had countless

       opportunities to speak to Mr. Liberty about the Keystone case, which prompted the

       memorandum, and he had the sophistication to evaluate that case.

              In any event, as difficult as it would have been to mislead an investor as astute as

       Mr. Braddock – and no facts or documents anywhere support any such intention – the full

       text of the memorandum, omitted by the SEC, shows that Mr. Marcus expressed an

       opinion he was fully entitled to have, and that was based on known facts. Nothing

       whatsoever is misleading in Mr. Marcus’s stated opinion describing the Keystone matter

       to Mr. Braddock. Nor does the Complaint allege that any fact relied upon by Mr. Marcus



                                               14
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 15 of 46                  PageID #: 1669




       in forming his opinion was untrue and known by him to be untrue (the predicates of any

       claim of misleading conduct). The full text of Mr. Marcus’s opinion, omitted by the

       SEC, and entirely unaddressed in the facts the SEC chose to include in its Complaint, is

       as follows:

              Unbeknownst to Mike and Joe O’Donnell, Kerry Dale [Keystone’s principal] was
              apparently playing fast and loose with Keystone’s funds…Civil proceedings were
              brought against Kerry Dale and others at Keystone; all of them entered into
              consent judgments

              In March of 2006, the SEC commenced a civil proceeding against Mike Liberty,
              alleging that he conspired with Kerry Dale to divert funds from Keystone into
              investments that were not bona fide investments for the fund. Of course, this was
              entirely false, and it was clear from the SEC pleadings that the SEC failed to
              understand the business transactions in question. Mike, at all times, relied both on
              his counsel, Joe O’Donnell’s counsel, and the fact that Keystone had Ballard
              Spahr overseeing all transactions. He got ensnared in Keystone’s internal
              problems.

              Mike retained securities counsel and on advice of counsel, and in order to avoid a
              costly and distracting proceeding, negotiated a Consent Decree in 2008 in order to
              resolve the case. The Consent Decree admits no liability. It called for payment of
              a civil fine over a period of years, and to date, Mike has fully complied, and of
              course intends to fully comply to completion. It contained no prohibition
              regarding Mike’s participation or involvement in entities which are issuers of
              securities.

              In a nutshell, Mike got involved with a misguided equity fund manager, who hid
              his misdeeds not only from Mike but from other managers of the fund, and from
              the fund’s own legal counsel. Mike got ensnared in the fallout. The SEC brought
              a weak civil case against him, which was settled, without admission of liability,
              for entirely practical reasons.


       To seek to create an inference of deception by Mr. Marcus by quoting a snippet of this

       memorandum is fundamentally dishonest and, regrettably, consistent with the SEC’s

       practice in this case. This memorandum shows Mr. Marcus had excellent reasons to

       believe that the SEC’s “conspiracy” allegations were “entirely false.” Nowhere does the

       Complaint hint at, let alone mention, any of those reasons, nor make any allegation that

                                               15
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 16 of 46                   PageID #: 1670




       the facts underlying the reasons were false or known to be false. To label this as “fraud”

       goes beyond overreaching into dishonesty. Officers of the Court are obligated to do

       better, much better, than that.

 55    Allegation: Describing a “backdated” contract for Hess “to sell MDO products,” this

       allegation claims Mr. Marcus “well understood [that] Hess was unable to generate

       revenue for MDO; he was in fact paid a 5% commission for selling Mozido Invesco

       promissory notes.”

       Inaccuracy: No facts show any involvement whatsoever by Mr. Marcus in this alleged

       backdated contract or in Hess’s alleged sales activities. The Complaint itself makes no

       mention of Mr. Marcus when it states: “[I]n 2011, Hess arranged with Liberty and

       Abbass to fabricate a ‘contract’ under which Hess would receive a referral fee for selling

       MDO products.” Cplt. ¶ 55. Further, the First Rescission Offer, which went to at least

       66 Mozido Invesco investors (see Cplt. 59), disclosed the issue of potentially improper

       commissions. See Ex. 5.

 56    Allegation: With Messrs. Hess and Liberty, Mr. Marcus was “concerned that there were

       too many investors participating in the Mozido Invesco Offering because the number

       approached or exceeded regulatory limits.”

       Inaccuracy: This allegation seems aimed at creating the impressions that Mr. Marcus

       was acting in concert with Messrs. Hess and Liberty, was acting as securities counsel,

       and that he was somehow complicit in a non-compliant offering. None of these

       impressions are accurate. Mr. Marcus had no role in identifying which investors received

       the Mozido Invesco Offering, or any responsibility for ensuring that Offering complied

       with all securities laws and regulations.



                                                   16
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 17 of 46                    PageID #: 1671




       By 2011 Mr. Liberty had retained the Waltham, Massachusetts securities law firm of

       Morse, Barnes-Brown, Pendleton to advise Mr. Liberty and his affiliates about securities

       law compliance for the Mozido Invesco Offering. The Complaint refers obliquely to

       “other counsel” in connection with the Mozido Invesco Offering (Cplt. ¶ 58), implying

       that the SEC knew about the work of the Morse, Barnes-Brown, Pendleton firm on the

       First Rescission Offer. But the Complaint nowhere mentions Morse, Barnes-Brown,

       Pendleton, or describes that firm’s central role in advising Mr. Liberty about, drafting and

       implementing the First Rescission Offer.

 58    Allegation: “Marcus (and other counsel) reviewed and approved the First Rescission

       Offer.

       Inaccuracy: Apart from the absence of any facts describing the nature and extent of this

       “review and approval,” or whether there was anything incorrect about this “approval,” as

       described in connection with Paragraph 56, Mr. Marcus was acting only as corporate

       counsel in connection with the First Rescission Offer. Seeking to put Mr. Marcus into

       the proverbial frame, the Complaint nowhere acknowledges and it conceals what the SEC

       knew or should have known from its investigation: Carl Barnes and his colleagues at

       Morse, Barnes-Brown, Pendleton – apparently the “other counsel” referred to – were

       securities counsel and advising Mr. Liberty – and Mr. Marcus, for that matter – on the

       need for and method for implementing the First Rescission Offer.

 58    Allegation: Mr. Marcus, with Messrs. Liberty and Hess, “offered the First Rescission

       Offer knowing the Mozido Invesco Offering had been in violation of various securities

       laws and in an effort to avoid possible regulatory scrutiny of the Mozido Invesco

       Offering.”



                                                17
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 18 of 46                    PageID #: 1672




       Inaccuracy: Mr. Marcus, as the SEC knew or should have known, is not a securities

       lawyer, never acted or purported to act as a securities lawyer in any of the Offerings, and

       had no knowledge about any securities violations when the Mozido Invesco Offering was

       made. As Ex. 12 shows, when questions arose about Mr. Liberty’s method of raising

       money for Mozido, Mr. Marcus initiated a review of the fundraising program, with

       Mozido’s counsel Layne Deutscher and his partner, and Jeff Knetsch of Brownstein

       Hyatt, a prominent securities law firm based in Denver, to determine whether

       Mr. Liberty’s fundraising program was proper. As the Plaintiff knows from Ex. 12,

       which the SEC had before filing its Complaint (see Cplt. ¶¶ 116-118) (but never

       disclosed), Mr. Knetsch, the securities attorney consulted by Mr. Marcus, was satisfied

       that “what Michael is doing is entirely legal.” Further, that the conference between

       Mr. Marcus, Mozido’s counsel and Mr. Knetsch concluded that the “fundraising

       program…is in compliance with the law.” Ex. 18.

 62(d) Allegation: Mr. Marcus, with other Defendants, “knew Hess received the 5%

       commission to sell securities.”

       Inaccuracy: No alleged facts show that Mr. Marcus knew that Hess was receiving

       improper commission payments. The Complaint fails to allege any fact that would have

       put Mr. Marcus on notice regarding improper commissions. The Complaint itself alleges

       other Defendants, not Mr. Marcus, were involved in the claimed commission

       arrangement. See, e.g., Cplt. ¶¶ 34-36, 55. And, as Paragraph 62(d) itself acknowledges,

       the First Rescission Offer disclosed the consulting payments to the Mozido Invesco

       Offering investors.




                                                18
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 19 of 46                     PageID #: 1673




 62(a) Allegation: Not expressly mentioning Mr. Marcus, this allegation states that “the First

        Rescission Offer falsely represented that Mozido Invesco owned 150 units of Mozido

        Investments. It didn’t. It owned only 120 units.” Because the Complaint alleges

        Mr. Marcus “provided legal assistance to form Mozido Invesco” (Cplt. ¶ 40), drafted the

        Mozido Invesco Offering documents (see Cplt. ¶ 43), and “reviewed and approved the

        First Rescission Offer,” however, this allegation concerns Mr. Marcus.

        Inaccuracy: The First Recission Offer was the responsibility of the “other counsel” to

        whom the Complaint refers (Cplt. ¶ 58), namely, securities counsel, Carl Barnes.

        Further, the documentary record shows that contrary to the SEC’s allegation, Mozido

        Invesco possessed more than enough interests in Mozido Investments to satisfy the

        Mozido Invesco Offering; and, in fact, it did satisfy them. The SEC knew all of this but

        still falsely claimed that Mr. Marcus was involved in some kind of fraud. See Ex.

        5/00120 (if all Mozido Invesco investors made conversion election, they would own only

        14.6% of Mozido Investments, showing that more than enough Mozido Investment units

        existed to satisfy all Invesco investors); Ex. 5/00121 (reasons for offer did not include

        insufficiency of Mozido Investment interests to fund conversion rights).

 63(a) Allegation: Also not expressly mentioning Mr. Marcus, this allegation states that “the

        Mozido Invesco Offering violated MDO’s Operating Agreement.” Because the

        Complaint alleges Mr. Marcus “provided legal assistance to form Mozido Invesco” (Cplt.

        ¶ 40) and drafted the Mozido Invesco Offering documents (see Cplt. ¶ 43), however, this

        allegation also concerns Mr. Marcus.

        Inaccuracy: As described above concerning Paragraph 49, this allegation is factually

        wrong, and the SEC knew or should have known it was. The Mozido Invesco Offering



                                                 19
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 20 of 46                         PageID #: 1674




        did not violate MDO’s Operating Agreement. See Exhibit 15. The SEC had the relevant

        documents and needed only to look at the date of the Amended Operating Agreement to

        see that the purported restriction did not take effect until after the transfer of interests in

        question.

 68(b) Allegation: Mr. Marcus gave “assistance” to Mr. Liberty when Mr. Liberty “promised

        investors that he would prevent them from being diluted beyond a valuation of MDO of

        approximately $115 million, and, if necessary, give them interests from Family Mobile to

        limit their dilution to that valuation.”

        Inaccuracy: No facts show of what the alleged “assistance” consisted. No such facts

        exist. Read as a whole, the Complaint shows Mr. Marcus was not involved in pitches to

        investors; indeed, the Complaint repeatedly alleges that such work was done by the other

        Defendants. Further, as the Motion explains, the “dilution deception” premise of this

        allegation is economically baseless.

 68(b) Allegation: “Liberty, Marcus, and Hess concealed that Liberty had only invested in

        MDO at levels below $15 million and that investors were buying at artificially inflated

        valuations.”

        Inaccuracy: No facts show that Mr. Marcus had a general disclosure duty to investors

        and the law cited in the Rule 12(c) Motion shows that he did not. No facts are alleged

        that show that Mr. Marcus was in any way involved in promoting any investment to any

        investor. In any event, the investment documents, signed by every investor, expressly

        disclaimed any representation of value. Further, as the Motion explains and as discussed

        above, the “valuation deception” predicate for this assertion is wrong as well.




                                                   20
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 21 of 46                   PageID #: 1675




 71    Allegation: “Liberty, Abbass, Hess and Marcus, knowing that they had violated the

       securities laws, had caused Mozido Invesco to offer the Second Rescission Offer in an

       attempt to, once again, avoid regulatory consequences from their Mozido Invesco

       Offering.”

       Inaccuracy: No facts show that Mr. Marcus knew of any violation of the securities laws

       by anyone. No facts show that Mr. Marcus was acting, or purporting to act, as securities

       counsel for the offerings. To the contrary, the facts show that Mr. Marcus relied upon

       advice from securities counsel retained, at his suggestion, by his client. As the SEC was

       aware from its pre-suit investigation (see Cplt. ¶ 58), after the extensive work by Morse,

       Brown-Barnes Pendleton on the First Rescission Offer, Mr. Liberty retained Lowndes

       Drosdick, a Florida firm, to advise on securities issues and handle the Second Rescission

       Offer. This allegation, which seeks to create the impression that Mr. Marcus was

       centrally involved in securities compliance, or, as the Complaint alleges, knowing non-

       compliance, is factually baseless. What Mr. Marcus knew about the Mozido Invesco

       Offerings’ compliance or possible non-compliance is what he was told by securities

       counsel, Carl Barnes and his colleagues and then the Lowndes Drosdick team. While the

       Complaint refers to “new [securities] counsel]” (Cplt. ¶ 73) for the Second Rescission

       Offer, the Complaint fails to name that counsel, Lowndes Drosdick, or recognize the

       central role Lowndes Drosdick played in the Second Rescission Offer. See Ex. 6. These

       omissions appear intended to create the impression that Mr. Marcus played a bigger role

       than he did in the Second Rescission offer and for securities compliance issues in general.

       That is seriously inaccurate.




                                               21
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 22 of 46                   PageID #: 1676




 72    Allegation: “From September through December 2011, Liberty, Abbass, and Marcus

       worked to edit, finalize, and approve the Second Rescission Offer. Abbass was the

       principal point of contact for the law firms, and Hess and Marcus for their input.”

       Inaccuracy: As discussed above concerning Paragraph 71, despite the unexplained plural

       reference to “law firms,” the Complaint incorrectly creates the impression that

       Mr. Marcus was the lawyer primarily responsible for the Second Rescission Offer. As

       the SEC knew from the documentary record, Lowndes Drosdick was retained to prepare

       the Second Rescission Offer and to assure securities law compliance. That firm appeared

       by name on the Second Rescission Offer (see Ex. 6). Mr. Marcus was involved solely as

       the corporate lawyer for the Issuer. The SEC knew this.

 86    Allegation: “In May and June 2012, Liberty, Hess, Abbass, and Marcus engineered a

       trade whereby [investors in] Mozido Invesco exchanged their Mozido Invesco

       promissory notes…for non-voting ownership units in MDO.”

       Inaccuracy: As the underlying documents show, Mr. Marcus “engineered” nothing.

       Mr. Marcus was not securities counsel. The Exchange Offer was handled by Brownstein

       Hyatt, which, although named in the Exchange Offer itself (see Ex. 7/00255), is nowhere

       mentioned by name in the Complaint. The Exchange Offer nowhere even mentions

       Mr. Marcus and his firm. Further, the Complaint does not disclose the express disclaimer

       of reliance by recipients of the Exchange Offer. The implementing Note Exchange and

       Subscription Agreement provided that “the Noteholder has relied solely and completely

       upon his, her, or its own judgment in executing this Agreement…has had the opportunity

       to seek the advice of his her or its own legal counsel and financial and tax advisors…has

       acted voluntarily…is not acting under duress…this Agreement is the result of arms’-



                                               22
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 23 of 46                     PageID #: 1677




       length negotiations…the Noteholder acknowledges that the law firm of Brownstein Hyatt

       Farber Schreck LLP has been retained by Family Mobile, Invesco and Mozido to prepare

       this Agreement as legal counsel for them, that Brownstein Hyatt does not represent the

       Noteholder in connection with the preparation or execution of this Agreement, and that

       Brownstein Hyatt has not given any legal, investment or tax advice to the Noteholder

       regarding this Agreement.”

               Making false allegations against Mr. Marcus, the SEC fails to disclose this part of

       the documentary record. Once again, the Complaint paints a knowingly misleading

       picture of Mr. Marcus’s role.

 86    Allegation: “In connection with the Exchange Offer, Liberty, Hess, Abbass and Marcus

       falsely represented that MDO was valued at over $108 million dollars, thereby tricking

       the investors into accepting securities that were, at best, worth a fraction of the face value

       of the Mozido Invesco promissory notes.”

       Inaccuracy: As described above, Mr. Marcus was not responsible for the Exchange

       Offer; Brownstein Hyatt handled the Exchange Offer. See Ex. 7/00255. Mr. Marcus

       “falsely represented” nothing to anyone. Mr. Marcus’s dealings with investors and their

       lawyers or other representatives were few and far between, as the Complaint itself

       reflects.

       The “valuation deception” alleged is baseless, as the Rule 12(c) Motion explains. See

       Mot. at 8-11. Moreover, the Exchange Offer itself (never disclosed by the SEC to the

       Court) makes that clear, stating: “The conversion rate in the Notes of $55,000 per unit of

       Investments was determined arbitrarily, and, thus, the Exchange Rate bears no

       relationship to Mozido’s book or asset values, or to any other criteria for valuing Class B



                                                 23
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 24 of 46                    PageID #: 1678




       units. Because the Exchange Rate is not based upon any independent valuation, the

       Exchange Rate may not be indicative of the proceeds that a Class B member would

       receive upon sale of Class B units, liquidation of Mozido, or otherwise. (Emphasis

       added.) Ex. 7/00203

              Further, as set forth above, the Exchange Offer recipients expressly disclaimed

       reliance on counsel, stating that the negotiations were at “arm’s length” and that the

       investors “had the opportunity to seek the advice of his, her or its own legal counsel and

       financial and tax advisors before executing this Agreement.” Ex. 7/00253-55. Once

       again, a knowing deception by the SEC.

 88    Allegation: “Marcus had never informed his client, the MDO Board, that Liberty had

       violated the Amended Operating Agreement. Instead, to obtain the non-voting shares of

       MDO, on or about May 2012, Liberty and Marcus persuaded the MDO board to authorize

       the conversion of Family Mobile’s interests in MDO into MDO non-voting Class B

       membership units.”

       Inaccuracy: Mr. Marcus’s client was not the MDO board. Nor, as explained above, had

       “Liberty violated the Amended Operating Agreement.” Another knowing falsehood.

 99    Allegation: “During August 2012, Marcus, at Liberty’s request, drafted investment

       contracts and convertible promissory notes using BRTMDO as the issuer. The

       BRTMDO promissory notes were convertible into MDO preferred membership units,

       even though, at that time, BRTMDO did not possess rights to those units, which Liberty

       and Marcus knew but fraudulently omitted from their offering documents and

       communications. On August 15, 2012, Marcus sent drafts of the notes to potential

       investors.”



                                                24
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 25 of 46                   PageID #: 1679




       Inaccuracy: Mr. Marcus did not draft all the BRTMDO documents. Indeed, the

       Complaint’s immediately preceding Paragraph contradicts this allegation, stating that

       “Rick Liberty drafted agreements and got them executed.” Mr. Marcus drafted only one

       or two documents at the specific request of Mr. Liberty with respect to two investors,

       located in Maine, and represented by prominent Maine legal counsel, John Geismar.

       Further, contrary to the allegation, BRTMDO did possess “rights to those [MDO

       preferred membership] units.” See Ex. 9/00521. This fact is revealed by numerous

       documents that the SEC had, presumably reviewed, but never revealed to the Court.

 100   Allegation: Mr. Marcus forwarded a “false [Brentwood Financial] balance sheet,”

       “created” by Abbass, “to potential investors in Maine…Liberty and Marcus knew and

       Rick Liberty knew or should have known the balance sheet was false.” The allegation of

       falsity is that “[t]he balance sheet stated Brentwood Financial possessed ‘Investments’ in

       MDO,” but was “intentionally false” because “Brentwood Financial had no MDO

       preferred membership units either directly from MDO or from another source.”

       Inaccuracy: Mr. Marcus had no knowledge of any falsity in the balance sheet – it was

       not false, anyway. Brentwood Financial did possess absolute and unencumbered legal

       rights to transferable MDO preferred membership units. See Ex 9/00521. Specifically,

       Brentwood Financial held the right to convert promissory notes from MDO that it held

       into preferred units in MDO, at any time, and to receive a number of preferred units

       greatly in excess of the number needed to satisfy Brentwood Financial’s own conversion

       obligations. The SEC knew this, or should have known this, and the Complaint’s

       contrary allegations are knowingly false and designed to deceive the Court. The




                                               25
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 26 of 46                    PageID #: 1680




       Complaint fails to attach the document showing Mr. Marcus forwarded any balance sheet

       to any investor.

 103   Allegation: “Together, Liberty and Marcus created the structure of the Brentwood

       Offering and communicated about it with investors.”

       Inaccuracy: Mr. Marcus did not “create[ ] the structure of the Brentwood Offering” and

       his only communications about it with investors were actually communications with legal

       counsel for the investors, on the few occasions he was asked questions about the meaning

       of terms of the documentation by investor legal counsel or other representative. As

       written, the allegation creates the impression that Mr. Marcus was involved in promoting

       the investment. Nothing could be farther from the truth and no factual allegations

       substantiate this claim. See, e.g., Ex. 20. To the contrary, the Complaint itself alleges

       that “Liberty, Hess and Rick Liberty solicited investors via email, phone calls, and in-

       person meetings,” nowhere – correctly – mentioning Mr. Marcus doing any of these

       things. Cplt. ¶ 104.

 103   Allegation: “Marcus drafted the original [Brentwood Offering] investment documents.”

       Inaccuracy: As stated above concerning Paragraph 99, Mr. Marcus drafted only a few

       select Brentwood Offering documents. The Complaint itself alleges that Rick Liberty

       “drafted agreements and got them executed.” Cplt. ¶ 99. Mr. Marcus’s role in the

       Brentwood Offering was highly circumscribed, contrary to the impression this allegation

       seeks to create.

 106   Allegation: “In touting the Brentwood Offering, Liberty, Marcus and Rick Liberty

       frequently lied about or concealed critical facts about the investment, including about the

       current valuation of MDO, the use of the proceeds of the Brentwood Offering, their lack



                                                26
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 27 of 46                    PageID #: 1681




       of authorization to sell units, Liberty’s personal investment, Liberty’s defaults on loans,

       and the meaning of what was referred to as the ‘triple liquidation preference.’ For

       example:”

       Inaccuracy: No allegation in the Complaint states any fact supporting this allegation.

       The alleged “valuation deception” is incorrect (see Rule 12(c) Motion at 8-11), and no

       allegations show Mr. Marcus actually communicated with any investor concerning use of

       proceeds and authorization for transfer of the units. The allegation that Mr. Marcus

       “tout[ed]” the Brentwood Offering is entirely unsupported by allegation of any fact

       showing that ever happened; there is nothing but unsupported conclusory statements to

       this effect. Moreover, other allegations of the Complaint contradict this allegation. See,

       e.g., Cplt. ¶¶ 96 (“Liberty enlisted the help of an MDO employee…to send various

       internal MDO documents to potential investors…”); 98 (“Rick Liberty promoted the

       investments, identified and solicited investors, answered their questions….”); 104

       (“Liberty, Hess and Rick Liberty solicited investors”). See also Ex. 20 (two Brentwood

       investors – who are representative of all the Brentwood investors – acknowledge that

       they never communicated with Mr. Marcus or even knew who he was). Beyond that, the

       Brentwood Offering documents show the investors declared themselves Accredited

       Investors, agreed they relied on their own due diligence (see, e.g., Ex. 3/00071, Ex.

       4/00101) and disclaimed any reliance on anyone else, including the Marcus Clegg firm in

       particular. See, e.g., Ex. 3/00071; Ex. 4/00101. The “use of proceeds” claim is wrong.

       See Ex. 8. Similarly, erroneous is the claim of “lack of authorization to sell units.” No

       restriction applied to the transfer of MDO preferred membership units; the only

       regulation was of two different classes of membership units, Class A and Class B units.



                                                27
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 28 of 46                     PageID #: 1682




        See Mot. at 11-12, Ex. 15 (Art. VI/00775-79), Ex. 16. Nor was there any insufficiency of

        the MDO preferred membership units. See Ex. 0/00521. All this information was

        known, or at least available, to the SEC before it filed the Complaint, yet the SEC

        proceeded knowingly to make false, misleading and unsupported allegations.

 107(a) Allegation: “Marcus drafted BRTMDO notes that expressly stated that the ‘initial

        conversion price is based upon a valuation of MDO of One Hundred Million Dollars

        ($100,000,000) as of the date of this Note.’”

        Inaccuracy: Mr. Marcus did not draft the great majority of BRTMDO notes; the

        Complaint appears, albeit obliquely and therefore misleadingly, to acknowledge this. See

        Cplt. ¶ 98 (“Rick Liberty…drafted agreements and got them executed…”). The

        underlying “valuation deception” claim is a false and intentionally misleading

        contrivance, as noted above and in the Rule 12(c) Motion. See Mot. at 8-11.

 107(d) Allegation: “On September 10, 2012, Marcus wrote to legal counsel for two other

        investors to explain the proposed offer. Though he knew the company had valued itself

        as $25 million, he false wrote about ‘today’s valuation of [MDO], which determines the

        pricing at issuance of the note. That value was set at $100,000,000.’”

        Inaccuracy: The “valuation deception” predicate for this allegation is wrong. MDO’s

        valuation and the conversion option strike price are, as a matter of basic economics, two

        different things. See Rule 12(c) Motion at 8-11. Indeed, the “was set at” language of the

        quoted email reflects that very point. The transaction documents themselves reveal that

        the only thing “set at” the time of note issuance was the conversion option strike price.

        That is not a “valuation” and the transaction documents say absolutely nothing about

        MDO valuation. The SEC can read and knows this and knows better than to make the



                                                 28
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 29 of 46                     PageID #: 1683




        allegations it made. In any event, this email in question was sent to John Geismar, an

        experienced attorney, who no doubt fully understood the difference between setting an

        option strike price for a conversion option, and the valuation of the underlying asset.

        And if an Accredited Investor, relying on such investor’s own due diligence and relying

        on no other representations (see Ex. 3/00071, Ex. 4/00101) wanted to know the valuation

        of the underlying asset, it was up to the Accredited Investor to ask for that information as

        they agreed to do in their documents.

 107(f) Allegation: “On February 8, 2013, Marcus wrote an email for Liberty to send to an

        investor, which Liberty forwarded that day. Marcus wrote that the $3 million BRTMDO

        convertible promissory note carried a conversion price based on a “100,000,000 valuation

        of [MDO] today.’ Marcus also knowingly misrepresented that the $3 million note, if

        converted, would give the investor ‘approximately 3%’ of Mozido.”

        Inaccuracy: The inherent “valuation deception” premise of this allegation is wrong. In

        addition, Mr. Marcus’s February 8, 2013 email to Mr. Liberty nowhere reflects that

        Mr. Marcus intended this initially privileged communication, which “summarize[d]…in

        plain English” the “legal documents” that “are no doubt confusing to the non-lawyer,” to

        be sent to the investor, Joshua Lee. The full text of the email shows Mr. Marcus

        explaining to Mr. Liberty the basics of the transaction. And that full text shows, among

        other things, that Mr. Marcus did not say the investor would get “3% of Mozido” upon

        conversion, which could occur, if conversion were elected, three years down the road:

        …What does JLC [Joshua Lee & Company] get for 48,387,096 preferred units of
        Mozido? It gets approximately 3% of Mozido, today…This example assumes conversion
        immediately, and no dilution of ownership interests by reason of further corporate
        financings. As an equity interest, no guaranties can be made as to its ultimate value….”
        (Emphasis added)



                                                 29
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 30 of 46                    PageID #: 1684




       The Complaint’s description of this email is blatantly and knowingly deceptive. Indeed,

       a subsequent, February 24, 2013 email from Mr. Marcus concerning this investor stated:

       “I trust someone has set Lee straight on what these documents mean. He was clueless

       last I saw, and he needs to be set straight – for his sake and ours.” This is not a message

       from a lawyer trying to pull the wool over the eyes of an investor. The SEC knew this

       when it made its deceptive allegation.

 108   Allegation: “Liberty, Abbass, and Marcus knew how the investors’ money was being

       used, but misled investors into believing the money was being used for MDO. In order to

       conceal the disposition of the proceeds of the Brentwood Offering, Liberty arranged for

       investors to send their money to Marcus Clegg’s IOLTA account, where it was

       commingled with other money received by Marcus’ law firm. This allowed Liberty not

       to hold the proceeds of the offerings in identifiable bank accounts in the name of the

       issuing entities or Liberty.”

       Inaccuracy: The investment documents that the investors executed stated that the funds

       could be used as the Issuer saw fit. See Ex. 3/00066, Ex. 4/00096-101. Even though the

       funds were not required to go to MDO, what Mr. Marcus saw come through his IOLTA

       account for the Brentwood Offerings was $19,388,720.24 of investment proceeds, and

       $22,616,576.61 go out to MDO. See Ex. 8. The SEC could and should have done that

       arithmetic before making its central “diversion of funds” claim. Perhaps it did but did not

       like the answer it got. Further, Mr. Marcus nowhere misled any investor about the use of

       funds – the Complaint contains not one fact showing Mr. Marcus ever even spoke to an

       investor about the use of funds. See Ex. 20. Indeed, as the SEC knows, the transaction

       documents themselves provided that the Issuers could use investment proceeds as they



                                                30
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 31 of 46                    PageID #: 1685




        saw fit. Insinuating wrongdoing through its “commingling” accusation, the Complaint

        ignores that IOLTA funds are commingled in a single IOLTA account as is required by

        law. See Maine Bar Rule 6(c)(1).

 109(a) Allegation: “Emails approved by Marcus and Liberty that were sent to investors on

        August 30, 2012, falsely claimed that Brentwood Financial owned ‘stock.’ It didn’t.

        Brentwood Financial did not own any MDO ‘stock’ at that time, or any membership

        units, as Liberty, Marcus, and Abbass knew.”

        Inaccuracy: The documentary record, known to the SEC, shows that the Brentwood

        possessed sufficient preferred membership units in MDO, or prepaid, unconditional rights

        to acquire the same, to satisfy all investor conversion options. See Ex. 9/00521. Further,

        MDO’s Amended and Restated Operating Agreement, pursuant to which the preferred

        membership units at issue were created, and which governed their terms, nowhere

        restricted the transfer of these units; only the different, Class A and B membership

        interests, were subject to any transfer restrictions. This would have been evident to the

        SEC upon review of that document. Nor is it clear that Mr. Marcus “approved” the

        August 30, 2012 email, which was written by Joe Bedard, forwarded to Mr. Liberty, who

        then forwarded it to Mr. Marcus.

 111(a) Allegation: “Liberty, Marcus and Rick Liberty hid a lawsuit brought against Liberty by a

        MDO board member for failing to honor a personal guarantee on an MDO-related loan.

        Liberty, Marcus, and Rick Liberty knew that the default and the resulting litigation would

        negatively impact their fundraising efforts. They knew that at least one potential investor

        had balked because of the litigation, so they concealed it from potential investors (and

        members of the MDO board).”



                                                31
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 32 of 46                   PageID #: 1686




       Inaccuracy: No facts show Mr. Marcus “hid” or “concealed” this lawsuit – a matter of

       public record – from anyone, or that he had a duty to disclose it to anyone, or that anyone

       ever asked Mr. Marcus about it. No facts show Mr. Marcus was aware of what any other

       defendants were or were not saying to any investors about that lawsuit until Mozido’s

       Executive Chairman informed Mr. Marcus in a January 6, 2013 email. See Ex. 12.

       Mr. Marcus was not part of the “fundraising effort,” and no allegation of the Complaint

       states otherwise, other than as a conclusory generality. He promoted the investments to

       no one, and simply served in the role as corporate counsel to Mr. Liberty and the Issuers.

       As the Complaint makes clear through the bulk of its allegations, the “fundraising” was

       done by others. And the claim that a lawsuit against Mr. Liberty by an MDO board

       member was unknown to other board members is not just highly implausible but is

       contradicted by the Complaint itself. See Cplt. ¶ 117 (“MDO’s Executive Chairman

       [Rick Braddock] emailing Mr. Marcus to tell him that Mr. Liberty was “not disclosing” to

       investors “that he is being sued by a DIRECTOR for the failure of [Mr. Liberty’s]

       guarantee…” See Ex. 12 (emphasis in original).

 112   Allegation: “Marcus and Liberty misled investors about the meaning of the ‘triple

       liquidation preference’ of the preferred membership units an important point in the

       Brentwood Offering. Liberty repeatedly touted the ‘3x liquidation preference,’ which

       Marcus described to investors and their legal counsel as providing significant benefits in

       the event MDO was sold or offered publicly, including in a September 10, 2012 email.

       Specifically, Marcus described this feature as providing for a payout of three-times the

       investors’ purchase price for Brentwood Offering promissory notes, plus a pro rata share

       of additional available funds. Under the terms of the relevant documents, however,



                                               32
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 33 of 46                    PageID #: 1687




       instead of an investor getting three times their investment or more, the preference

       payment would be less than the purchase price of those notes. This difference was

       material to investors.”

       Inaccuracy: This allegation implies that Mr. Marcus was out on the hustings, describing

       the triple liquidation preference to investors. He was not and the SEC makes no

       allegation that Mr. Marcus ever actually communicated to any investor the desirability of

       investing due to the triple liquidation preference. As the SEC knew from the documents

       it possessed, Mr. Marcus responded, when asked, to technical questions about the

       operation of the triple liquidation preference, with references to the relevant documents.

       Importantly, the email messages in the possession of the SEC make no such statement as

       investors would be entitled to “a payout of three-times the investors’ purchase price for

       Brentwood Offering promissory notes.” This is an impermissible and dishonest “spin”

       on what Mr. Marcus said to the lawyer for an investor.

              The September 10, 2012 email referred to was Mr. Marcus emailing John

       Geismar, an experienced attorney for an investor, stating:

              John, there seems to be some confusion; the ‘triple’ promise to which you refer
              relates to the triple liquidation preference applicable to preferred units of Mozido.
              This is contained in the operating agreement for Mozido What is means is that
              when Mozido is sold, all of the issued and outstanding preferred units get 3 times
              the face amount of the preferred units, and then they share in the remaining
              upside on a pro rata basis. So, for example, if one holds a preferred unit in
              Mozido with a face amount of $1,000,000, then on sale, the preferred unit holder
              gets $2,000,000 [sic] and then it will share pro rata in the proceeds of sale after
              every preferred holder gets their liquidation preference.

              Now that is a different matter from today’s valuation of Mozido, which
              determines the pricing at the issuance of the note. That value was set at
              $100,000,000. Based on the number of units outstanding, this translates to $ .074
              per unit.

              Please call if we should discuss further.

                                               33
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 34 of 46                     PageID #: 1688




        The email said precisely what the Mozido Operating Agreement said: an investor holding

 a preferred unit issued by Mozido was, on liquidation of Mozido, entitled to three (3) times the

 face amount of that preferred unit. Nowhere did Mr. Marcus say or imply that purchasers of

 convertible notes would be entitled to three times the amount of their notes. This is nothing but

 SEC deception through “spin.” Moreover, the statement was made to a lawyer for an investor

 who presumably understood what was said. It is highly unlikely that this lawyer put the same

 dishonest spin on this when talking to his client that the SEC puts on it.

 113    Allegation: “In 2013, Liberty again denied the allegations in the SEC’s prior Keystone

        complaint. Later in 2013, Marcus told an investor that Liberty was a ‘victim’ of the SEC.

        Liberty’s and Marcus’ denials violated Liberty’s prior settlement agreement with the SEC

        and were materially misleading.”

        Inaccuracy: As detailed above concerning Paragraph 53, Mr. Marcus’s opinion that

        Mr. Liberty had been a “victim” in the Keystone matter was an honestly held opinion,

        contradicted by no facts then available to him – or available now, for that matter. Nor did

        this statement of opinion violate Mr. Liberty’s settlement agreement. See Ex. 17.

        Mr. Marcus was not a signatory to that Agreement, nor was he counsel for Mr. Liberty in

        the proceeding in which the settlement agreement was reached. While Mr. Liberty

        agreed “not to take any action or to make or permit to be made any public statement

        denying, directly or indirectly, any allegation in the complaint or creating the impression

        that the complaint is without factual basis” (Ex. 20, ¶ 11), Mr. Marcus made no such

        agreement, was not counsel for Mr. Liberty in that matter, and was not so bound by any

        agreement. He was free to state his honest opinion based on the facts as he knew them.

        No doubt the SEC knows that nothing in the prior agreement, to which Mr. Marcus was



                                                  34
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 35 of 46                    PageID #: 1689




       neither a party nor counsel to a party, restricted Mr. Marcus’s freedom of speech. Even if

       Mr. Marcus were somehow bound by the strictures of a document with which he never

       had any involvement, no factual allegation shows that the alleged private communication

       with an investor qualifies as a “public statement.” Further, no factual allegation of the

       Complaint alleges that Mr. Marcus’s statement was untrue.

 114   Allegation: “Liberty, Abbass and Marcus hid Liberty and Abbas’s misappropriation of

       the investors’ money through false statements and omissions in the Form Ds filed with

       the SEC.”

       Inaccuracy: As discussed at length above, Mr. Marcus was aware of no such

       misappropriation. As Ex. 8 demonstrates, the claimed “misappropriation” of investor

       money never occurred. The SEC knows better than to make these false allegations about

       Mr. Marcus, having seen all of Mr. Marcus’s IOLTA records. It knew, before making

       these statements, that they were in fact false. Nor do any facts show Mr. Marcus knew

       what investors were told about how their funds would be used, or that any such

       statements differed from the documents the investors executed. These documents, absent

       from the Complaint, are what Mr. Marcus was aware of, and the story they tell entirely

       contradicts the Complaint’s false narrative of wrongdoing by Mr. Marcus.

 114(b) Allegation: “On November 22, 2013, Brentwood Financial and BRTMDO amended their

       Form Ds (Form D/A). Abbass signed the Form D/As, after working with Marcus and

       Liberty to complete them. The Form D/As repeated that Liberty and Abbass received no

       money from the proceeds of the investment and that all the investors were accredited.

       Inaccuracy: Apart from the failure to provide any facts showing of what Mr. Marcus’s

       supposed “work” on Form D/A consisted, all Mr. Marcus saw was that all the Brentwood



                                                35
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 36 of 46                   PageID #: 1690




       Financial and BRTMDO funds that came into the IOLTA account went out to Mozido,

       plus millions more; that is, none of the investor money was retained by Mr. Liberty, as

       the IOLTA records showed. See Ex. 8. Nothing shows Mr. Marcus was aware, or should

       have been aware, of any diversion of investor funds – even though the Note Purchase

       Agreements permitted the Issuer to use the funds as it saw fit, as discussed above. See

       Ex. 3/00066, Ex. 4/00096-101.

 114(c) Allegation: “On January 24, 2014, BRTMDO filed a second amended Form D, again

       signed by Abbass, who again had worked with Marcus to complete it. This Form D/A

       contained the same false statements as the previously amended Form D.

       Inaccuracy: See the inaccuracy described concerning Paragraph 114(b), above. For all

       the Complaint shows, Mr. Marcus simply said, if anything, “looks good to me.”

 115   Allegation: “After selling units for months in violation of MDO’s Amended Operating

       Agreement and the non-assignment provision of MDO notes, Liberty, Marcus and others

       sought to legitimize the sales. Between December 2012 and January 2013, Marcus

       drafted an MDO board resolution that would grant BRTMDO permission to transfer

       interests in preferred membership units of MDO to third parties.”

       Inaccuracy: The allegation is that Mr. Marcus “drafted” an MDO Board resolution.

       There is no allegation that he presented the resolution to anyone, or that anyone acted on

       it or that anyone relied on it. Doing so would have been unnecessary, as no such

       resolution would have been required. As discussed above, MDO’s Amended Operating

       Agreement did not restrict the transfer of preferred membership units. This, of course,

       was known to the SEC, which also knew or should have known that any such alleged

       board resolution would have been entirely superfluous. Unsurprisingly, of course, the



                                               36
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 37 of 46                    PageID #: 1691




       Complaint nowhere alleges that any investor in any of the Offerings ever faced a claim

       from anyone that the interests they had received had been improperly transferred to such

       investor. The entire matter is a red herring, and the SEC knows this – at least if it had

       read any of the documents in its possession, it would have known it. In yet another effort

       to deceive the Court, it alleges this red herring as some kind of evidence of fraud.

 118   Allegation: “Marcus tried to defend Liberty and the scheme [to MDO’s Executive

       Chairman, Rick Braddock]. On January 6, 2013, he wrote that Liberty had only raised

       funds ‘from investors in his circle of friends.’ Marcus also claimed that the investors

       were ‘universally accredited, sophisticated and fully aware of the existence of a spread.’

       The ‘spread’ referred to the difference between what an investor directly investing in

       MDO (like Liberty) would pay and what an investor investing through BRTMDO or

       Brentwood Financial would pay for the same equity. Marcus falsely claimed that all

       BRTMDO and Brentwood Financial investors had been told that Liberty acquired MDO

       units at a $25 million valuation and sold it to them at a $100 million valuation. Marcus

       lied; the Mozido Invesco and Brentwood Offerings had included unaccredited and

       unsophisticated investors, most of whom were strangers to Liberty, and who did not

       know of the spread. Liberty, Abbass, Marcus, Rick Liberty, and Hess suppressed MDO’s

       actual valuations.”

       Inaccuracy: Mr. Marcus’s briefing seeking relief from the stay to permit the filing of the

       Rule 12(c) Motion [ECF Nos. 75, 78] and the content of that brief itself [ECF 82] has

       already demonstrated why these allegations demonstrate “the SEC’s extraordinary lack of

       candor.” See Mot, at p. 19. The allegation “Marcus lied” is flat out false and known by

       the SEC to be so. In his email responding to Mr. Braddock’s email, Mr. Marcus stated



                                                37
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 38 of 46                    PageID #: 1692




       only what he believed to be the truth based on the documents he had seen: that the

       investors were “universally accredited, sophisticated and fully aware of the existence of a

       spread.”

              Not to belabor a point already made in two previous filings with the Court and

       detailed in the Introduction to this Motion, but the Complaint’s perniciously selective and

       false recitation of this email exchange completely omits the portion in which Mr. Marcus

       describes the review, done at his instigation, of Mr. Liberty’s fundraising program, by

       Mozido’s counsel and by Brownstein Hyatt. This review concluded that Mr. Liberty’s

       fundraising program was fully compliant with the law.

              Read in its entirety, this email exchange shows, among many other exculpatory

       facts nowhere disclosed in the Complaint: (i) Mr. Marcus fulfilling his legal duty to

       defend his client against an unfounded accusation; (ii) Mr. Marcus was not responsible

       for securities law advice or the Offerings’ compliance with securities laws and

       regulations, but “had advised Michael on the corporate side – i.e. his entities and the

       documentation, while Brownstein Hyatt, a major law firm in Denver, has advised

       Michael on the securities side;” (iii) experienced and competent counsel, including

       Brownstein Hyatt’s Jeff Knetsch and Mozido’s outside counsel Layne Deutscher and his

       partner, at Mr. Marcus’s “instigation,” had reviewed Mr. Liberty’s fundraising program

       and “blessed” it as “in compliance with the law;” (iv) Mr. Braddock himself was

       “involved in the Turner investment into Brentwood Financial, which was structured on

       exactly” the same basis as the other Brentwood investors’ transactions; (v) Mr. Marcus

       had to be told, by Mr. Braddock, of Mr. Liberty’s supposed misstatements while raising

       funds – Mr. Marcus was not involved in promoting any of the investments to anyone and



                                                38
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 39 of 46                   PageID #: 1693




       had no personal knowledge concerning the same; and (vi) the so-called “spread” was a

       perfectly legitimate form of compensation to Mr. Liberty for raising money for Mozido

       “with personal guaranties, and with the pledge of assets to secure the guaranties,” thereby

       “put[ting] a floor on the downside for these investors.” The SEC’s allegations in this

       regard go to the very heart of its pervasive dishonesty with the Court.

 126   Allegation: “So, in 2016, Liberty, Marcus, Abbass, Rick Liberty and Hess conducted

       another exchange offer: Brentwood Financial and BRTMDO noteholders could exchange

       their notes – expired or not – for preferred units of MDO.”

       Inaccuracy: As discussed above, and as the pre-Complaint documents the SEC

       possessed clearly showed, Mr. Marcus did not “conduct” the “Brentwood Exchange

       Offer.” The Brownstein Hyatt firm, prominent securities lawyers, structured the

       transaction and drafted all the pertinent documents. Mr. Marcus acted, as always, only as

       corporate counsel to the Issuer. Depicting Mr. Marcus as the sole lawyer engaged in this

       transaction, omitting any mention of the substantial role Brownstein Hyatt played,

       although the SEC knew full well about that role, was apparently calculated intentionally

       to mischaracterize Mr. Marcus’s work.

 127   Allegation: “… On April 27, 2016, Liberty, Abbass and Marcus caused Liberty’s tax

       accountant to email solicitations of the Brentwood Exchange Offer to investors for which

       the tax accountant received remuneration.”

       Inaccuracy: No facts show Mr. Marcus “causing” any such thing. The tax accountant

       was a member of the regional accounting and consulting firm, Berry Dunn. That firm is

       the largest accounting and management consulting firm in Northern New England, a firm

       highly unlikely to be knowingly manipulated into doing something wrong. See



                                                39
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 40 of 46                    PageID #: 1694




        https://www.berrydunn.com/about. Beyond that, the “solicitations” that Mr. Marcus

        allegedly put Berry Dunn up to sending were entirely benign and honest, on their face.

        They expressly stated, among other things,

               “Please note that this correspondence is intended solely to forward the Notice of
               Conversion provided by Brentwood and to communicate the total amount of
               principal and interest related to the Convertible Promissory Notes available for
               conversion into Preferred Units of MDO, LLC. …This correspondence is not
               advice regarding the conversion. Neither we nor Brentwood make any
               recommendation and offer no opinion regarding the terms or value of the Notes,
               the terms or value of the MDO Preferred Units, or the advisability of converting
               the Notes…We recommend each Noteholder contact that Noteholder’s
               professional advisors for any advice with respect to whether or not to proceed
               with conversion.”

        This is not the language of anyone setting out to defraud. The SEC knew this,

 misrepresented the nature and significance of the Berry Dunn involvement to the Court, and

 deceptively and dishonestly alleged that Mr. Marcus put Berry Dunn up to no good.

 129    Allegation: “Defendants intentionally concealed the valuation and financial state of

        Mozido. Liberty, Marcus, Abbass, and Rick Liberty actively concealed Mozido’s dire

        financial situation, though they were well aware of it. For example:

        Inaccuracy: Mr. Marcus, as the corporate lawyer for Mr. Liberty and the Issuers, had no

        general disclosure duty to investors and no facts show Mr. Marcus “conceal[ing]”

        anything from anyone. As the Brentwood Exchange Offer notices stated, investors were

        encouraged to consult their own advisors. Moreover, that Exchange Offer had express

        disclaimers of investor reliance on representations made by anyone.

 129(a) Allegation: “…[O]n April 8, 2016 Marcus described how Mozido had only one week to

        pay off a creditor, avoid a default, and ‘avoid the draconian outcome of the loss of

        Mozido’s stake’ in the only revenue-generating part of its business. Despite these

        problems, Mozido’s grave financial condition was not disclosed to investors.”

                                                40
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 41 of 46                     PageID #: 1695




        Inaccuracy: This allegation nowhere specifies to whom Mr. Marcus was writing, or why,

        or provides any meaningful context or specifics as to the situation, purportedly described.

        More specifically, no facts show Mr. Marcus had any affirmative duty to disclose to

        anyone the situation described in this email, which, as the SEC knows, involved

        Mr. Marcus’s communications with Wellington concerning Mozido’s liquidity problem,

        not uncommon to tech startup companies. As our Rule 12(c) brief makes clear, the law is

        unambiguous: Absent special circumstances that appear nowhere in this allegation, nor

        alleged anywhere else in the Complaint, nor contained in the documentary record,

        Mr. Marcus’s sole duty is to his client; not his client’s business counter-parties. See Rule

        12(c) Motion at 28.

 129(e) Allegation: “On May 9, 2016, the manager of an investor group emailed Marcus that

        investors were asking questions about the valuation of the Preferred Units, so they could

        decide whether to convert. He told Marcus that without 2016 financial statements or

        guidance, investors would not be able to make an informed decision whether to convert.

        Despite this request, Marcus did not tell them of Mozido’s defaults and precarious

        financial information or provide any other financial information. In addition, on May 10,

        Marcus perpetuated Defendants’ prior lies about valuation when he misled investors

        about the ‘triple liquidation preference’ of the MDO membership units.

        Inaccuracy: This allegation neither attaches the alleged documents nor provides any

        context for the allegations. As the SEC knows, this “manager” was in fact Douglas M.

        Smith, a lawyer and retired Maine judge who was, among other things, fully aware that

        the transaction documents permitted the Issuer to use the funds raised as the Issuer saw fit

        and who regarded his investment as a high risk start up investment.



                                                 41
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 42 of 46                    PageID #: 1696




       The actual email chain, which the SEC characteristically omits, shows Mr. Marcus

       providing numerous and detailed responses to Mr. Smith’s earlier 2015 questions, with

       Mr. Smith thanking Mr. Marcus on September 14, 2015 for the “very helpful”

       information Mr. Marcus had “provided on the conference call on 9/11[2015.]” Further the

       Complaint omits Mr. Marcus’s detailed May 10, 2016 response to Mr. Smith’s remaining

       Mr. Smith’s question concerning the “Effective Preferred Unit Price,” a defined term in

       the Mozido, LLC Operating Agreement. Mr. Smith asked Mr. Marcus, by email, whether

       the value of Mozido could be inferred from the “Effective Preferred Unit Price.”

       Mr. Marcus responded, in language omitted by the SEC, by providing a detailed

       explanation of this provision, which concluded with the following: “I don’t see a

       meaningful connection between the Effective Preferred Unit Price and a present day

       valuation inference, but perhaps you can see something in it that I don’t. Feel free to call

       me with any questions.” The SEC knows full well that this is not fraud; it is honest and

       competent corporate law practice, and it is telling (although the SEC would never tell)

       that a respected former member of the Maine judiciary, Mr. Smith, who was the lead

       investor for a Maine investor group, placed his trust in Mr. Marcus by engaging in a

       dialogue about complicated transaction documents. If the SEC were forthcoming, it

       would also reveal the facts revealed from the interview with Mr. Smith. These plainly

       demonstrate two things: (1) the total lack of any deceptive conduct by Mr. Marcus; and

       (2) the pervasively deceptive conduct of the SEC. Further, as stated above, the

       documents sent to investors regarding the 2016 Exchange Offer were prepared by

       Brownstein Hyatt, not by Mr. Marcus. They expressly disclaimed any representation of

       the value of MDO. The documents expressly told investors to make their own decisions



                                                42
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 43 of 46                      PageID #: 1697




        and not to rely on statements made by anyone. Investors, having been admonished by the

        written documents to do just that, were free to decline to invest if they chose not to. No

        facts show that Mr. Marcus undertook to ignore or contradict or override the terms of the

        Exchange Offer documents. No facts show that Mr. Marcus chose to get involved in

        conversations with investors about their decisions, or to promote the exchange. No facts

        show how Mr. Marcus is supposed to have “misled investors” about the value of MDO,

        or the workings of the triple liquidation preference, which was spelled out in Mozido’s

        Amended and Restated Operating Agreement. Mr. Marcus misled no investor, ever,

        about the triple liquidation preference, the terms of which were available for any investor

        to review.

 129(f): Allegation: “In May 2016, Marcus omitted to tell investors that MDO had defaulted on a

        large loan and its creditor could seize and sell MDO’s stock of Mozido to satisfy the debt.

        And he concealed that the investors’ holdings were significantly diluted and Mozido’s

        preferred shareholders possessed a nearly $ 1 billion liquidation preference (that is, that

        the preferred shareholders were entitled to be paid the first $1 billion of value, before

        other shareholders received anything.)”

        Inaccuracy: This allegation is about facts not communicated by Mr. Marcus to any

        investor in connection with the May 2016 Exchange Offer. The documentary record

        pertaining to the 2016 Exchange Offer makes it clear that Mr. Marcus was not securities

        counsel and was not charged with creating the terms of this Exchange Offer. The

        documentary record shows that he was neither expected to, nor asked to, say anything to

        investors. Indeed, no factual allegation establishes that Mr. Marcus was under a duty to

        speak up, and contradict the disclaimers contained in the transaction documents prepared



                                                  43
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 44 of 46                     PageID #: 1698




        by retained securities counsel. No factual allegation shows that Mr. Marcus was in

        communication with any investor about any remotely related subject and failed to make

        these disclosures. In short, without a complete distortion of the documentary record, the

        SEC alleges and can allege no facts that support this claim.

                Beyond the utter failure to tie this allegation with any known fact, and the SEC’s

        pattern in this case of knowingly distorting the documentary record, the foregoing claim

        is preposterous. SEC handwringing about a $1 billion liquidation preference is entirely

        meaningless. As a stand-alone statement, it fails to disclose anything. There is nothing

        inherently bad about a liquidating preference. This is a central feature of a preferred

        equity security, and there is nothing inherently bad about a preferred equity security.

        Preferred equity securities are issued when financial investment is made. There is

        nothing inherently wrong with this, or harmful to anyone. True, common equity holders

        are subordinate in liquidation to preferred equity holders, but the common equity holders

        reap the benefit of preferred investment into the enterprise. The SEC knows all of this.

        What we have here is yet another effort by the SEC to deceive the Court – this time to

        deceive the Court into believing that some king of fraud is inevitably implicated by a

        preferred equity investment carrying a liquidation preference. This is nonsense, and

        dishonest. It cannot be tolerated.

                                         CONCLUSION

        For the reasons discussed above, the Complaint is seriously and intentionally misleading

 in general and in particular as to Mr. Marcus. The SEC knew or should have known that before

 filing the Complaint – after all, the SEC possessed the very documents which belie its

 allegations. Moreover, the SEC knows that its assertions of fraud, inferred from the



                                                 44
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 45 of 46                     PageID #: 1699




 documentary record, are nonsense, and made for no purpose other than to deceive the Court.

 The Complaint necessarily violates Rule 11 because it is based on facts that the SEC knew, or

 should have known, contradicted its claims.

        This is not a case in which isolated unfounded allegations can be “withdrawn or

 appropriately corrected.” Fed. R. Civ. P. 11(c)(2). In its entirety, the Complaint against

 Mr.Marcus is unfounded, and based on deception, which has now been exposed by revealing the

 documentary record that the SEC had in its possession, and knowingly concealed from the Court.

 Mr. Marcus respectfully requests that the Court issue an Order sanctioning the SEC and its

 attorneys, including dismissal with prejudice of the Complaint in its entirety against Mr. Marcus,

 requiring the SEC and/or its attorneys’ to reimburse Mr. Marcus for his attorneys’ fees and costs

 in defending against the Complaint, reporting the SEC’s conduct to appropriate bar authorities,

 and ordering such other and further relief as the Court deems appropriate. These sanctions are

 necessary not only to do justice to Mr. Marcus, but to sanction those responsible for knowing

 deception, and to preserve the integrity of this Court.



 Dated: October 14, 2020                               /s/ Stephen G. Grygiel
                                                       Stephen G. Grygiel (ME Bar 003427)
                                                       Grygiel Law, LLC
                                                       301 Warren Ave., #405
                                                       Baltimore, MD 21230
                                                       407-505-9463
                                                       410-617-8945 (fax)
                                                       stephengrygiel22@gmail.com




                                                  45
Case 2:18-cv-00139-JDL Document 89 Filed 10/14/20 Page 46 of 46                      PageID #: 1700




                                  CERTIFICATE OF SERVICE

          I, Stephen G. Grygiel, hereby certify that on this 14th day of October, 2020, I caused the
 foregoing Motion And Incorporated Memorandum Of Law Of Defendant George J. Marcus
 Under Fed. R. Civ. P. 11 for Sanctions to be served by electronic mail to all counsel of record
 for all parties.


  Dated: October 14, 2020                           /s/ Stephen G. Grygiel
                                                    Stephen G. Grygiel, Esq.
                                                    Counsel for Defendant George J. Marcus




                                                  46
